Citation Nr: 1809640	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for any acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder (MDD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for diabetes mellitus, type 2.

4. Entitlement to service connection for diabetic neuropathy, bilateral upper extremities.

5. Entitlement to service connection for diabetic neuropathy, bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1984 to March 1987. 

This case comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the issues on appeal. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2017; a transcript of that hearing is associated with the claims file

The issues of hypertension, diabetes mellitus, type 2; diabetic neuropathy, bilateral upper extremities, and diabetic neuropathy, bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD and MDD were at least as likely as not incurred as a result of military sexual trauma during active duty service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD and MDD were incurred in active service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. SC PTSD and MDD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-5; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With exceptions not here applicable, if VA determines that a veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must contain credible supporting evidence that corroborates a veteran's testimony or statements.  Cohen, 10 Vet. App. at 146-47.  This credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

The available sources for corroboration of a claimed stressor are not necessarily limited to service records (as previously required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992)); M21-1, Subch. XII, para 50.45(d) (1989).  Moreover, corroboration does not require there be verification of every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In the present case, the Board finds that the Veteran has PTSD and MDD.  The Veteran's private psychologist completed an individual medical examination report on behalf of the Veteran in August 2017 wherein he confirmed a diagnosis of PTSD and MDD. 

The Board also finds that, while the evidence does not show the Veteran engaged in combat during service, the record contains credible supporting evidence that a reported in-service stressor occurred.  Veteran statements from June 2011, May 2013, and August 2013 indicate he was a victim of a military trauma.  Additionally, in May 2013, the Veteran's therapist indicated that the Veteran was openly disclosing his sexual victimization as a participant in this weekly Substance Abuse Counseling group.  Finally, Mr. [REDACTED] submitted a buddy statement in August 2013, stating that the Veteran told him that he was raped, appeared to exhibit fear and anger, and had several outbursts on the night of the incident, and was never the same after the incident. 

Finally, the evidence establishes a link between current symptoms and the in-service stressor.  In September 2011, Dr. Stephens opined that "[The Veteran's] presenting symptoms are consistent with the history of military sexual trauma that he has reported.  In my clinical opinion, it is more likely than not that his PTSD is a result of traumatic sexual assault that occurred while he was in the military."  Further, in September 2017, Dr. Polsky opined that it is at least as likely as not that the Veteran's PTSD and MDD began in service and have persisted until the present day, as evidenced by the medical records, lay statements, and criminal history demonstrating a continuity of symptomatology. 

Resolving all doubt in the Veteran's favor, the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD and MDD are warranted.


ORDER

Service connection for PTSD and MDD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that the Veteran has not been provided a VA examination to assess the nature and etiology of his claimed hypertension, diabetes mellitus type 2, and diabetic neuropathy, bilateral upper extremities, and diabetic neuropathy, bilateral lower extremities claimed disabilities. 

The Veteran claims to have current diagnosis of hypertension and his representative contends that the Veteran's hypertension may be secondary to his acquired psychiatric disorder, psychiatric medications, alcoholic consumption, or his diabetes mellitus.  See October 2017 Correspondence.

Further, the Veteran has a current diagnosis of diabetes mellitus, type 2 and his representative contends that that his diagnosis is secondary to any acquired psychiatric disorder and accompanying alcohol abuse.  Id. 

Finally, the Veteran has current diagnoses of bilateral upper and lower extremities diabetic neuropathy.  He contends that these diagnoses are related to his excessive drinking as a result of the now service-connected PTSD. 

On remand, the Veteran should be scheduled for an examination to address this matters noted above.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA service treatment records not already associated with record and associate those documents with the claims file

2. Then, arrange for an examination in order to determine the nature and etiology of the Veteran's claimed hypertension disorder.  The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies shall be conducted, upon review of the record, and examination and interview of the Veteran.  The examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that a hypertension disability had its onset in, or is otherwise related to the Veteran's period of service to include his service-connected disabilities?  The examiner should note consideration of medical science cited in the October 2017 correspondence and consider the Veteran's contention that alcohol was his self-medication for his acquired psychiatric disorder.

(b)  Is the Veteran's current hypertension disorder at least as likely as not caused or aggravated beyond its natural progression by the Veteran's service-connected PTSD and/or currently non service-connected diabetes?

The examiner is asked to provide a medical rationale or explanation for each opinion given. 

3. Arrange for an examination in order to determine the nature and etiology of the Veteran's claimed diabetes mellitus, type 2 disorder.  The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies shall be conducted, upon review of the record, and examination and interview of the Veteran.  The examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diabetes mellitus, type 2 disorder had its onset in, or is otherwise related to the Veteran's period of service or his service-connected disabilities?  The examiner should note consideration of medical science cited in the October 2017 correspondence and consider the Veteran's contention that alcohol was his self-medication for his acquired psychiatric disorder.

(b)  Is the Veteran's current diabetes mellitus type 2 disorder at least as likely as not caused or aggravated beyond its natural progression by the Veteran's service-connected PTSD?

The examiner is asked to provide a medical rationale or explanation for each opinion given.

4. Arrange for an examination in order to determine the nature and etiology of the Veteran's claimed diabetic neuropathy disorders.  The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies shall be conducted, upon review of the record, and examination and interview of the Veteran.  The examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the diabetic neuropathy disorders had their onset in, or are otherwise related to the Veteran's period of service? 

The examiner is asked to provide a medical rationale or explanation for each opinion given. 

5. Readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


